Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Joseph Barrera on August 16, 2022.
In the claims:
Nonelected claims 1-6 have been canceled.
Claim 10, line 3, after “nm” insert -- and --.

				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
a) The claims as amended July 6, 2022 overcome all of the rejections under 35 USC 112 made in the previous Office Action.
b) The sole remaining rejection would be a provisional rejection over the claims of 17/269,529.  However, examination has not yet commenced of the ‘259 application. Therefore this rejection is withdrawn at this time.
c) None of the prior art of record, whether taken alone or in any combination, discloses or suggests a method that includes preparing an amorphous nanostructure of an inorganic polymer that includes a transition metal, a halogen, and a functional group comprising H and O, S, N, Se or Te in a structure illustrated as Chemical Formula 1 in instant claim 7, mixing that nanostructure with a precursor comprising a second metal with a higher standard reduction potential than the metal of the polymer, and forming metal nanoparticles comprising the second metal element on the surface of the nanostructure, all in a manner as defined in claim 7 as amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        August 16, 2022